[Cite as State v. Bowditch, 2017-Ohio-773.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                     Court of Appeals No. L-16-1152

        Appellee                                  Trial Court No. CR0201601508

v.

Brad Bowditch                                     DECISION AND JUDGMENT

        Appellant                                 Decided: March 3, 2017

                                              *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Drew E. Wood, Assistant Prosecuting Attorney, for appellee.

        Tim A. Dugan, for appellant.

                                              *****

        SINGER, J.

        {¶ 1} Appellant, Brad Bowditch, appeals from the June 21, 2016 judgment of

conviction and sentence entered by the Lucas County Court of Common Pleas. For the

reasons that follow, we affirm.
       {¶ 2} On February 6, 2016, while appellant was driving a vehicle, he struck

another vehicle head-on. The driver of that other vehicle suffered a fractured foot which

required medical attention including surgery. At the time of the collision, appellant was

under the influence of heroin.

       {¶ 3} On March 17, 2016, appellant was indicted on one count of aggravated

vehicular assault, a third-degree felony, and one count of illegal use or possession of drug

paraphernalia, a fourth-degree misdemeanor. Then, on June 10, 2016, appellant was

indicted on one count of aggravated possession of drugs and one count of possession of

heroin, both fifth-degree felonies. Appellant pled not guilty to the charges.

       {¶ 4} On June 21, 2016, appellant withdrew his not guilty plea and entered a no

contest plea to one count of aggravated vehicular assault, R.C. 2903.08(A)(1)(a) and (B),

a felony of the third degree. Appellant was found guilty. The trial court then sentenced

appellant to 36 months in prison. The other charges against appellant were dismissed.

Appellant appealed and set forth one assignment of error:

              Appellant’s sentence is contrary to law.

       {¶ 5} Appellant argues the trial court’s statement that it considered R.C. 2929.11

and 2929.12 when it imposed appellant’s sentence is not supported by the record.

       {¶ 6} The appellate standard of review for felony sentences is set forth in R.C.

2953.08. State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-425, ¶ 11.

R.C. 2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a

sentence and remand for resentencing where we clearly and convincingly find that either




2.
the record does not support the trial court’s findings under R.C. 2929.13(B) or (D),

2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is otherwise contrary to law.

Id. In determining whether a sentence is clearly and convincingly contrary to law, the

approach in State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, can

provide guidance. Id. at ¶ 15.

       Significantly, Kalish determined that a sentence was not clearly and

       convincingly contrary to law in a scenario in which it found that the trial

       court had considered the R.C. 2929.11 purposes and principles of

       sentencing, had considered the R.C. 2929.12 seriousness and recidivism

       factors, had properly applied post release control, and had imposed a

       sentence within the statutory range. Id.

       {¶ 7} Here, the record shows the trial court stated it considered appellant’s record,

the oral statements and the victim impact statement. The court also stated it balanced the

principals and purposes of sentencing under R.C. 2929.11 and balanced the seriousness

and recidivism factors under R.C. 2929.12. The court determined appellant was not

amenable to community control and ordered him to serve 36 months in prison.

       {¶ 8} Based on the foregoing, we find the record shows the trial court properly

considered all of the relevant statutory factors prior to sentencing appellant. We further

find the 36-month prison sentence imposed upon appellant is within the permissible

statutory sentencing range for a third-degree felony. See R.C. 2929.14(A)(5). We




3.
therefore conclude the prison sentence imposed on appellant by the trial court is not

contrary to law. Accordingly, appellant’s assignment of error is not well-taken.

       {¶ 9} The judgment of the Lucas County Court of Common Pleas is hereby

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
James D. Jensen, P.J.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




4.